Citation Nr: 1441205	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.  He died in March 2008.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

An August 2008 notice letter does not comply with the requirements of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In that case, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that with respect to cause-of-death claims, proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) requires notice as to the following elements:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id.; see also 38 U.S.C.A § 5103(West 2002); 38 C.F.R. § 3.159 (2013).  Accordingly, a notice letter containing this necessary information must be sent to the appellant before deciding her appeal.


The appellant also submitted additional private treatment records from Kaiser Permanente after the case was transferred to the Board.  Although the agency of original jurisdiction (AOJ), the RO did not have opportunity to consider these additional records when last adjudicating the claim.  And as the appellant has not waived this right, the AOJ must initially consider these additional records.  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  The Board usually sends the appellant a letter to clarify whether they are waiving this right, or, for claims received on or after February 2013, presumes they are, but this appellant filed her claim before this delimiting date and the claim requires provision of the VCAA notice mentioned, regardless, so the Board is including this additional development as part of the remand directives.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1. Send the appellant a VCAA notice letter compliant with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

2.  Also review the additional Kaiser Permanente treatment records she submitted via CD.

3.  After completing this additional development, and any other warranted, readjudicate this claim.  If this claim continues to be denied, sent the appellant and her representative a supplemental statement of the case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



